
	
		II
		112th CONGRESS
		2d Session
		S. 3450
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2012
			Mr. Coats (for himself,
			 Mr. Barrasso, Mr. Enzi, Mr.
			 Inhofe, Mr. Hoeven,
			 Mr. Lee, Mr.
			 Cochran, Mr. Coburn,
			 Mr. Risch, Mr.
			 Crapo, Mr. Paul,
			 Mr. McConnell, Mr. Hatch, Mr.
			 Sessions, Mr. Wicker,
			 Mr. Boozman, Mr. McCain, Mr.
			 Burr, Mr. Isakson, and
			 Mr. Chambliss) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To limit the authority of the Secretary of the Interior
		  to issue regulations before December 31, 2013, under the Surface Mining Control
		  and Reclamation Act of 1977.
	
	
		1.Short titleThis Act may be cited as the
			 Coal Miner Employment and Domestic
			 Energy Infrastructure Protection Act.
		2.Limitation on
			 authority to issue regulations under the Surface Mining Control and Reclamation
			 Act of 1977The Secretary of
			 the Interior may not, before December 31, 2013, issue or approve any proposed
			 or final regulation under the Surface Mining Control and Reclamation Act of
			 1977 (30 U.S.C. 1201 et seq.) that would—
			(1)adversely impact
			 employment in coal mines in the United States;
			(2)cause a reduction
			 in revenue received by the Federal Government or any State, tribal, or local
			 government, by reducing through regulation the quantity of coal in the United
			 States that is available for mining;
			(3)reduce the
			 quantity of coal available for domestic consumption or for export;
			(4)designate any area
			 as unsuitable for surface coal mining and reclamation operations; or
			(5)expose the United
			 States to liability for taking the value of privately owned coal through
			 regulation.
			
